Citation Nr: 0714702	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-28 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an earlier effective date (EED) for service 
connection for post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2003, a 
statement of the case was issued in April 2004, and a 
substantive appeal was received in July 2004.   


FINDINGS OF FACT

1.  The Board issued an April 1996 decision that denied the 
veteran's claim for an earlier effective date for the 
granting of service connection for PTSD.  

2.  In a March 2002 decision, the Board determined that there 
was no clear and unmistakable error (CUE) in the Board's 
April 1996 decision; the Board's March 2002 decision was 
affirmed by a December 3, 2002, Order of the United States 
Court of Appeals for Veterans Claims and further appeal to 
the Unites States Court of Appeals for the Federal Circuit 
was dismissed on June 5, 2003.   


CONCLUSION OF LAW

The Board's April 1996 and March 2002 decisions are final.  
38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 
20.1100(a) (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Board decisions dated January 1980 and July 1984 denied the 
veteran's original claim for service connection for a 
psychiatric disability on the basis that there was no 
evidence that such a disability was related to service.  
These decisions were final decisions regarding the veteran's 
claim.  

The veteran filed an application to reopen the claim that was 
received on September 27, 1984.  This claim was granted by 
way of a March 1989 Board decision.  The grant was effective 
as of the date of the claim to reopen (September 27, 1984).  

The veteran filed a claim for an earlier effective date 
alleging that the grant of service connection should date 
back to 1975.  The claim came before the Board in April 1996.  
The Board noted that the effective date for an award of 
disability compensation based on a "reopened" claim, that is, 
a claim submitted after a claim which was previously finally 
adjudicated, cannot be earlier than the date of the 
application to reopen a claim.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2006).  Since the 
veteran's previous claim for service connection had been 
finally adjudicated (in January 1980 and July 1984), service 
connection could not be established prior to the date of his 
reopened claim for service connection, which was September 
27, 1984.  

The veteran then alleged that there was clear and mistakable 
error (CUE) in the April 1996 Board decision.  The veteran's 
CUE claim came before the Board in May 2000, and the claim 
was denied.  The May 2000 Board decision was vacated by the 
United States Court of Appeals for Veterans Claims in light 
of the Veterans Claims Assistance Act of 2000 (VCAA).  In a 
subsequent March 2002 decision, the Board found no CUE in the 
denial of an earlier effective date.  

The veteran appealed the Board's March 2002 decision to the 
United States Court of Appeals for Veterans Claims.  The 
March 2002 decision was affirmed by Order dated December 3, 
2002.  It appears that the veteran then appealed to the 
United States Court of Appeals for the Federal Circuit, but 
that appeal was dismissed by Order dated June 5, 2003.  

Analysis

Review of the claims file reveals that the issue on appeal 
has been described in terms of whether new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD and the assignment of a 100 
percent rating.  Service connection for PTSD with a 100 
percent rating has been effective from September 27, 1984.  

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged that there were two ways 
to overcome the finality of a prior decision assigning an 
effective date: either by showing new and material evidence 
or clear and unmistakable error.  Rudd v. Nicholson, 20 
Vet.App. 296 (2006).  

However, with regard to a new and material evidence analysis 
in an earlier effective date claim, such an analysis could 
not bring about an earlier effective date since the proper 
effective date of an award based on a claim to reopen could 
be no earlier than the date on which the request to reopen 
was received.  Such an analysis would clearly be of no 
benefit to the veteran in this case in light of the dates of 
the prior final decisions.  

With regard to the clear and unmistakable error avenue for 
obtaining an earlier effective date, the Board's March 2002 
decision found no clear and unmistakable error in the April 
1996 Board decision.  Although the veteran appealed the March 
2002 Board decision to the United States Court of Appeals for 
Veterans Claims and then to the United States Court of 
Appeals for the Federal Circuit, neither of those higher 
Courts overturned or vacated the March 2002 Board decision.  
The March 2002 Board decision is final.  

In sum, although the veteran has continued to argue for an 
earlier effective date over the years, there can be no 
freestanding claim for an earlier effective date because to 
allow such a claim would be contrary to the principle of 
finality set forth in 38 U.S.C.A. § 7105.  The finality of 
the prior unappealed Board decisions precludes an attempt to 
now claim an earlier effective date.  The Board's April 1996 
decision denied an earlier effective date, and that decision 
is final.  Any successful request to reopen after that date 
could not result in a effective date prior to September 27, 
1984.  The March 2002 Board decision which found no clear and 
unmistakable error in the April 1996 Board decision is also 
final.   

The Board acknowledges the veteran's service and his 
statements and testimony as to the reasons he believes an 
effective date prior to September 27, 1984, is warranted.  
However, his arguments in this regard have been considered by 
the Board in the past and the Board has issued final 
decisions.  The finality of the prior Board decisions 
precludes further consideration of the veteran's claim for an 
earlier effective date. 

Veterans Claims Assistance Act of 2000

As it appears that the present appeal must be denied as a 
matter of law, the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations would not appear to be 
applicable.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  See generally Mason v. Principi, 16 Vet. App. 129 
(2002).


ORDER

The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


